9 U.S. 311 (1809)
5 Cranch 311
THE UNITED STATES
v.
RIDDLE.
Supreme Court of United States.

*312 Rodney, Attorney-General for the United States.
Swann, contra.
MARSHALL, Ch. J. delivered the opinion of the court to the following effect:
The court thinks this case too plain to admit of argument, or to require deliberation. It is not within even the letter of the law, and it is certainly not within its spirit. The law did not intend to punish the intention, but the attempt to defraud the revenue.
*313 But as the construction of the law was liable to some question, the court will suffer the certificate of probable cause to remain as it is. A doubt as to the true construction of the law is as reasonable a cause for seizure as a doubt respecting the fact.
Sentence affirmed.